                               CONSTANTINE CANNON LLP


Jeffrey Shinder                                                                      NEW YORK   | WASHINGTON | SAN FRANCISCO | LONDON
212-350-2709
jshinder@constantinecannon.com




                                                                        July 14, 2020


VIA ECF

The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:         In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                      05-md-1720-MKB-JO

Dear Judge Orenstein:

We write on behalf of all parties to report that there are no issues ripe for the Court’s
consideration. Accordingly, we respectfully request that the telephone status conference
scheduled for July 21, 2020, be adjourned.

The parties are conferring and will propose potential dates for the next status conference for the
Court’s consideration shortly.


                                                                        Respectfully submitted,

                                                                        /s/ Jeffrey I. Shinder

                                                                        Jeffrey I. Shinder
                                                                        Counsel for the 7-Eleven Plaintiffs




                                                                                                                NYDOCS 444269v.1



  335 MADISON AVE. 9TH FLOOR, NEW YORK, NY 10017 TELEPHONE: 212-350-2700 FACSIMILE: 212-350-2701 HTTP://WWW.CONSTANTINECANNON.COM

                                                   A LIMITED LIABILITY PARTNERSHIP
